Citation Nr: 0330475	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a rating higher than 50 percent for the 
service-connected post-traumatic stress disorder (PTSD) 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the RO.  

The veteran appealed this decision to the Board, and in a 
September 2002 decision the Board assigned an increased 
rating of 50 percent for the service-connected PTSD.  The RO 
assigned the increased rating effective on March 7, 2000.  

The veteran appealed the September 2002 decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  

In a March 2003 Joint Motion to the Court, the parties 
requested that the September 2002 decision be partially 
vacated to the extent that it had denied a rating in excess 
of 50 percent for the service-connected PTSD.  

The parties also asked that that matter be remanded for the 
Board to provide an adequate statement of its reasons or 
bases for its decision and to obtain up-to-date VA treatment 
records for PTSD and fully assist the veteran with his claim.  

In an April 2003 Order, the Court granted the Joint Motion, 
and the case was thereafter returned to the Board.  

In a January 2003 rating decision, the RO denied the 
veteran's claim of service connection for arteriosclerotic 
coronary artery disease status-post myocardial infarction.  

The record reflects no Notice of Disagreement, to date, with 
that rating decision, and the issue has not been certified 
for appellate consideration.  As such, that matter is not in 
appellate status at this time.  



REMAND

The veteran contends that he is entitled to a rating higher 
than 50 percent for the service-connected PTSD.  

Fulfillment of the VA statutory duty to assist the veteran 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Moreover, the Court has stated that the duty to assist 
claimants in developing the facts pertinent to their claims 
may, under appropriate circumstances, include a duty to 
conduct a thorough and contemporaneous medical examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, the VA's duty to assist includes the conduct of 
a VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, supra.  

Here, the veteran has stated that his PTSD symptoms are worse 
than as reflected in his last VA examination in March 2001, 
and that he has undergone further outpatient therapy.  The 
reports of the veteran's ongoing treatment for PTSD are 
relevant to his claim and should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Likewise, the veteran should be afforded an opportunity to 
obtain and summit a summary of his treatment from his 
treating therapist, as part of the record.  

Accordingly, clarification as to the level of disability due 
solely to the veteran's service-connected PTSD would be 
useful in this case.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
the service-connected PTSD since March 
2000.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

2.  The veteran should be invited to 
submit any additional medical evidence to 
support his claim for increase.  In 
particular, he should be asked to obtain 
and present a summary of his regular 
monthly group psychotherapy sessions or 
other treatment from his treating 
therapist, to support his claim.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should assign a GAF (global 
assessment of functioning) score, 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th Edition 
(DSM-IV), and state what this score 
means.  The criteria for rating of mental 
disorders should be added to the claims 
folder for the convenience of the 
examiner.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

5.  Then, following completion of the 
development requested hereinabove, the RO 
should then review the veteran's claim 
for a higher evaluation for the service-
connected PTSD.  If action remains 
adverse to the veteran, an appropriate 
Supplemental Statement of the Case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of the claim.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




